2:20-cv-02012-CSB-EIL # 2-2   Page 1 of 6




           EXHIBIT A
                    2:20-cv-02012-CSB-EIL # 2-2                  Page 2 of 6




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 20778743
Notice of Service of Process                                                                            Date Processed: 12/03/2019

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Elaine Culbertson vs. Lowe's Home Centers, LLC.
Matter Name/ID:                               Elaine Culbertson vs. Lowe's Home Centers, LLC. (9819003)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Kankakee County Circuit Court, IL
Case/Reference No:                            2019L 137
Jurisdiction Served:                          Illinois
Date Served on CSC:                           12/03/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jeffrey M. Godin
                                              815-935-1117

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                                                                                                                                                                                       .
        . ,       '           .      .y~~'f' ;.•llEka   .. ~ . ' -I        .                           . ~nF, elY'Yw .}. ~u . .. ~Tr      •

                                                            2:20-cv-02012-CSB-EIL # 2-2
                                                                                4W
                                                                                 .                                            Page 3 of 6

                                                                                                                                   r t*


                                                                      IN THE CIRCUIT COURT OF THE TWENTY-FIRST JUDICIAL CIRCUIT
'                                                                                KANKAKEE COUNTY, STATE OF.ILLINOIS

                                    ELAINE~CULBERTSON,                                                              )                                              ,
                      .              ,    .         Plaintiff,                                                      ):                                                                        ;

                                                                                 vs.                                ),            Case.N0.2019L137
                      f                                                                                             )                         ,
                                    LOWE'S HOME CENTERS, LLC.,                                                      )
                                    a Domestic Corporation,                                                         )
                                                         Defendant.                                                 )


                                                                                                                   SUMNiONS
}_                                 _.To.each.defendant:, IJlinois.Servi_ce Corporation,.801Adlai
                                                                                          -      Stevenson Dr., Springfield,,IL 62703 ,

                                    YOU ARE HEREBY SUMMONED and required to file and answer in this `case, or otherwise file your
                                    appearance in the Office of the Clerk of this Court Kankakee County Courthouse building, 450 East
                                    Court Street, Kankakee, Illinois within 30 days after service of this Summons, not counting the day of
                                    service. IF YOU FAIL TO DO SO, A JUDGMENT OR DECREE BY DEFAULT MAY BE TAKEN
                                    AGAINST YOU FOR THE RELIEF ASKED IN THE COMPLAINT.

                                    To the officer:

                                    This summons must be returned by the officer or other person to whom it .was given for service, with
                                    endorsement of service and fees, if any, immediately after. service. If service cannot be made, this
                                    summons shall• be returned so endorsed.


              {                    'This summons may not be served later than 30. days after its date.

                                                                                                                                                              11/18/2019
                                                                                  r ;-~. ` •           ~                          Witness,                                                        20
                                                                      _
         .,,              ':'J~.                                 ~ ~.:r., ~i '                  • :`.a
                                                                S., ~..'+; ~~= :.:;; ~ ,~ ~`' •          ~"
                                                                                                                                                  WJ7.~                4~i~''
                                                               r        s ~ i ~;4P. ,1' „~' `          ' •, ,~                                    ,       ,                                        .
                                                                                                ft   ` " ,,,                                                   (Clerk of the Circuit Court)
                                    (Seal of court).            ~' s~.
                                                    - - ~                                                                                                              JT
                                                                      '~       • • w . R::."—".• E      l
                                                                                                        ,.                                                     (Deputy)
                                                                      ~,           • ~ .. •.•    ,~4 ~►..

                          '``'"'`~JEFFREY M. GODIg'r°j.2_?~.1„~,~~ t~                                                         s
                                 GODIN, DENTON, & ELLIOTT, P.C.
                                    Attorney at Law
                                    18 Briarcliff Professional Center
    ,                               Bourbonnais, IL 60914
                                    O. (815) 935-1117
                                    F. (815) 935-1141                                                                                                 ;
                                    Email: eserve(a)godindentonlaw.com
         2:20-cv-02012-CSB-EIL # 2-2            Page 4 of 6
                                                                                                                   FILED
                                                                                                      Kankakee County
                                                                                                     21st Judicial Circuit
                                                                                                    11/18/2019 3:27 PM
                                                                                                       Sandra M Cianci
               IN THE CIRCUIT COURT OF THE TWENTY-FIRST JUDICIAL CIRCUIT                        CIRCUIT COURT CLERK
                         ' KANKAKEE COUNTY, STATE OF ILLINOIS

ELAINE CULBERTSON,
                Plaintiff,

                        •&I
                        ►                             Case No. 2019L137
                                                                                          Init Case Mgmt Conf
LOWE'S HOME CENTERS, LLC.,
a Domestic Corporation,                                                                   9:00 AM IN ROOM: 204
                     Defendant.                                                            DATE: 04-16-2020

                                          COMPLAINT AT LAW
         NOW COMES the Plaintiff, ELAINE CULBERTSON, by and through her attorneys, GODIN,
DENTON & ELLIOTT, P.C., and complaining of the Defendant, LOWE'S HOME CENTERS, LLC, a
Domestic Corporation, alleges as follows:
         1. On or about November 24, 2017, and for a long time prior thereto, the Defendant, LOWE'S
HOME CENTERS, LLC, possessed, operated, managed, maintained and/or controlled a store and
parking lot located at 860 N. Kinzie Avenue, in the Village of Bradley, County of Kankakee, and State
of Illinois.
         2. On or about November 24, 2017, ELAINE CULBERTSON, was a patron of said store and
was lawfully present in and upon said premises.
         3. On or about November 24, 2017, Defendant, LOWE'S HOME CENTERS, LLC, negligently
caused or permitted an obstruction to the sidewalk at the stores entry location, being part of a
lawnmower, to become and remain in an unsafe condition for persons using said entry, although the
Defendant knew, or in the exercise of ordinary and reasonable care should have known, of said
unsafe condition.
         4. On or about November 24, 2017, it was the duty of the Defendant to maintain the entrance
to the store in a reasonably safe manner so-as not ta cause injury to persons, including the Plaintiff,
using the entrance at the invitation of the Defendant.
         5. Disregarding its duties in the premises, the Defendant, LOWE'S HOME CENTERS, LLC,
was guilty of one or more of the following negligent acts and/or omissions:
         (a) Carelessly and negligently permitted the sidewalk entry to the store to become obstructed,
being a part of a lawnmower, when the Defendant knew or should have known of the hazardous
condition;
         (b) Failed to properly maintain the sidewalk to the entry of the store in a reasonably safe
condition;
~-~---
    --~.
                        2:20-cv-02012-CSB-EIL # 2-2         Page 5 of 6



                    (c) Failed to make a reasonable inspection of the sidewalk entry to the store location when the
           Defendant knew, or shouid have known, that said inspection was necessary to prevent injury to the
           Plaintiff;
                    (d) Failed to keep the sidewalk entry of the store free of obstructions that could cause injury
           when it knew or should have known of the hazardous condition;
                    (e) Failed to warn Plaintiff and other patrons of the presence of the hazardous condition of the
           sidewalk entry to the store location;
                    (f) Failed to barricade, block off or otherwise prevent patrons from utilizing the hazardous area
           of the sidewalk entry to the store location when it knew or should have known of the hazardous
           condition; and/or
                    (g) Otherwise carelessly and negligently possessed, operated, managed, maintained and/or
           controlled the premises.
                    6. On November 24, 2017, while Plaintiff, ELAINE CULBERTSON, was a patron of the
           Defendant, as a direct and proximate result of the aforesaid negligence of Defendant, LOWE'S HOME
           CENTERS, LLC, Plaintiff was caused to trip and fall on the sidewalk entry of the store location at said
           premises.
                    7. As a proximate result of one or more of the aforesaid negligent acts or omissions of
           Defendant, LOWE'S HOME CENTERS, LLC, Plaintiff, ELAINE CULBERTSON, sustained injuries of a
           personal and pecuniary nature.
                    WHEREFORE, -Plaintiff, ELAINE. CULBERTSON, demands judgment against the Defendant,
           LOWE'S HOME CENTERS, LLC, in an amount in excess of Fifry Thousand ($50,000.00) Dollars and
           costs of this suit.
                                                                  ELAINE CULBERTSON, Plaintiff


                                                                 By: /s/ JEFFREY M. GODIN
                                                                     one of her attorneys
           JEFFREY M. GODIN #6279127
           GODIN, DENTON & ELLIOTT, P.C.
           18 Briarcliff Professional Center
           Bourbonnais, Illinois 60914
           (815)935-1117
           eserveggodindentonlaw.com
          2:20-cv-02012-CSB-EIL # 2-2            Page 6 of 6
                                                                                                                 FILED
                                                                                                    Kankakee County
                                                                                                   21st Judicial Circuit
                                                                                                  11/18/2019 3:27 PM
                                                                                                     Sandra M Cianci
               IN THE CIRCUIT COURT OF THE TWENTY FIRST JUDICIAL CIRCUIT                      CIRCUIT COURT CLERK

                          KANKAKEE COUNTY, STATE OF ILLINOIS

ELAINE CULBERTSON,
                Plaintiff,

                       vs.                            Case No.   2019L137
LOWE'S HOME CENTERS, LLC.,
a Domestic Corporation,
                     Defendant.

                     AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222

       I, JEFFREY M. GODIN, being first duly sworn on oath, state:

       1. 1 am one of the attorneys for the Plaintiff in the above entitled action.

       2. The total of money damages sought in this case is in excess of $50,000.00.

       3. Further, Affiant sayeth not.


                                              /s/ JEFFREY M. GODIN
                                              One of the attorneys for Plaintiff


                                    VERIFICATION OF AFFIDAVIT

       UNDER PENALTIES OF PERJURY and pursuant to the provisions of Section 1-109 of the
Code of Civil Procedure, the undersigned hereby certifies that he is the Affiant in the above entitled
cause and that the information contained in this Affidavit is true and correct in substance and in fact.


                                              /s/ JEFFREY M. GODIN

Prepared by:

JEFFREY M. GODIN, #6279127
GODIN, DENTON & ELLIOTT, P.C.
Attorneys at Law
18 Briarcliff Professional Center
Bourbonnais, IL 60914
O. 815-935-1117
F. 815-935-1141
Email:eserveCa-godindentonlaw.com
